Listing Report:Supplement No. 89 dated Oct 29, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 257003 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,600.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 25.00% Starting borrower rate/APR: 26.00% / 28.42% Starting monthly payment: $64.46 Auction yield range: 17.27% - 25.00% Estimated loss impact: 35.94% Lender servicing fee: 1.00% Estimated return: -10.94% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: May-1996 Debt/Income ratio: 29% Credit score: 640-660 (Oct-2009) Current / open credit lines: 21 / 21 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 32 Length of status: 0y 11m Amount delinquent: $459 Revolving credit balance: $6,628 Occupation: Realtor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 97% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 7 Screen name: alexngm Borrower's state: California Borrower's group: PsychDoc's Group Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 11 ( 65% ) 640-660 (Latest) Principal borrowed: $2,550.00 < mo. late: 4 ( 24% ) 540-560 (Sep-2006) Principal balance: $0.00 1+ mo. late: 2 ( 12% ) Total payments billed: 17 Description Prosper Alumi $$ for home repairs! Hello.?I am a Real Estate Agent. I have been in the business for?5 years now and have been doing well even in this slow market selling over $10,000,000 in real estate.I am?Prosper alumni as I have paid off my loan in only 18 months.I am going to use the money to?do some much needed repairs around my home before winter.?I have a good pay history on my mortgage and other obligations.Prosper shows 1 delinquent account. The $400 deliquent?should be?the medical bill.This is an old medical bill that I have disputed several times. There may also be a late that a lender admitted was an error and should have removed it from my credit.Thank you for your bid! Information in the Description is not verified. Borrower Payment Dependent Notes Series 425883 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.47% Starting borrower rate/APR: 27.47% / 29.81% Starting monthly payment: $164.31 Auction yield range: 11.27% - 26.47% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Feb-1989 Debt/Income ratio: 24% Credit score: 740-760 (Oct-2009) Current / open credit lines: 5 / 6 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 30 Length of status: 4y 5m Amount delinquent: $12,441 Revolving credit balance: $3,826 Occupation: Religious Public records last 12m / 10y: 0/ 0 Bankcard utilization: 50% Stated income: $75,000-$99,999 Delinquencies in last 7y: 1 Homeownership: Yes Inquiries last 6m: 0 Screen name: eddierev Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Purchase a motorcycle Purpose of loan:This loan will be used to purchase a motorcycle.? I also have money in savings to help with the purchase.My financial situation: I am a good candidate for this loan because I have a good paying and stable job. Information in the Description is not verified. Borrower Payment Dependent Notes Series 429729 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $20,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.5% Starting lender yield: 13.00% Starting borrower rate/APR: 14.00% / 16.16% Starting monthly payment: $683.55 Auction yield range: 8.27% - 13.00% Estimated loss impact: 8.79% Lender servicing fee: 1.00% Estimated return: 4.21% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Nov-1995 Debt/Income ratio: 22% Credit score: 760-780 (Oct-2009) Current / open credit lines: 12 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 45 Length of status: 3y 2m Amount delinquent: $0 Revolving credit balance: $10,187 Occupation: Attorney Public records last 12m / 10y: 0/ 1 Bankcard utilization: 68% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: hard-working-fund3 Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off Credit Cards Purpose of loan:This loan will be used to? pay off the credit card debt I accrued while in law school.? My financial situation:I am a good candidate for this loan because? I have a high income, have a great credit history over the last 7 years and will be very responsible in making the loan payments. Information in the Description is not verified. Borrower Payment Dependent Notes Series 429927 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $22,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 23.30% Starting borrower rate/APR: 24.30% / 26.60% Starting monthly payment: $866.59 Auction yield range: 17.27% - 23.30% Estimated loss impact: 35.83% Lender servicing fee: 1.00% Estimated return: -12.53% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: Jun-1976 Debt/Income ratio: 30% Credit score: 680-700 (Oct-2009) Current / open credit lines: 9 / 7 Employment status: Full-time employee Now delinquent: 5 Total credit lines: 31 Length of status: 0y 0m Amount delinquent: $24,155 Revolving credit balance: $13,653 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 58% Stated income: $100,000+ Delinquencies in last 7y: 5 Homeownership: Yes Inquiries last 6m: 2 Screen name: unrivaled-peso Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off AMEX Credit Card Purpose of loan:This loan will be used to pay off my AMEX credit cardMy financial situation:I just started an excellent new job after being out of work for 2 1/2 years following a lay-off. I am a good candidate for this loan because I have?started a new executive-level position and I have had an excellent credit history until the past six months.? I am now in the financial recovery phase as I start my new job.? I have eliminated?many expenses and cut back in other areas.? I am capable of paying this loan on a regular basis.Monthly net income: $ 10362Monthly expenses: $ 8825??Housing: $ 3400??Insurance: $ 400??Car expenses: $ 250??Utilities: $?650??Phone, cable, internet: $ 175??Food, entertainment: $ 400??Clothing, household expenses $ 250??Credit cards and other loans: $ 2000??Other expenses: $ 1300 Information in the Description is not verified. Borrower Payment Dependent Notes Series 430455 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,500.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $113.09 Auction yield range: 17.27% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 2 First credit line: Mar-1996 Debt/Income ratio: Not calculated Credit score: 660-680 (Oct-2009) Current / open credit lines: 7 / 4 Employment status: Full-time employee Now delinquent: 2 Total credit lines: 14 Length of status: 10y 1m Amount delinquent: $315 Revolving credit balance: $805 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 61% Stated income: $50,000-$74,999 Delinquencies in last 7y: 9 Homeownership: No Inquiries last 6m: 3 Screen name: Newadventures Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 36 ( 100% ) 660-680 (Latest) Principal borrowed: $4,000.00 < mo. late: 0 ( 0% ) 660-680 (Sep-2009) 660-680 (Aug-2009) (Mar-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description In need of your help! Purpose of loan:This loan will be used to pay off the remainder of my debts.? To just have one loan to pay back. Should be able to pay the loan back in 2 years instead of 3.My financial situation:I am a good candidate for this loan because I previously received a loan from prosper in 2006.? I had no late payments and even made extra payments on ocassion.??My?credit rating with prosper the last time was a C.? They have it now as HR and?my rating this time is so bad.? But?I Promise to pay back?all the funds that are given to me.? I did have? a few delinquent payments?which were in the past (06-07) from my student loan?but for the last 2 years I have been current on all my payments thanks to the help of the previous prosper loan.? Now I am at the home stretch with 3 credit cards left all with balances under $400 and a student loan balance of $300.00 and 2 other items that is on my credit report totaling $315.00 and to catch up on my home bills. Now as of Oct 8.?I just need this little help to get ahead of it all.Thank you?in advance for your help.??Monthly net income: $ 2400Monthly expenses: $ ??Housing: $ 1100.00??Insurance: $?225 monthly (car)?Car expenses: $470.00 monthly??Utilities: $?200.00 (water, garbage, pge)??Phone, cable, internet: $?140.00??Food, entertainment: $?300.00??Clothing, household expenses?$200.00???Credit cards and other loan $1800.00 total?outstandingOther expenses: Information in the Description is not verified. Borrower Payment Dependent Notes Series 430761 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.0% Starting lender yield: 27.30% Starting borrower rate/APR: 28.30% / 30.65% Starting monthly payment: $166.10 Auction yield range: 14.27% - 27.30% Estimated loss impact: 15.24% Lender servicing fee: 1.00% Estimated return: 12.06% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Jun-2005 Debt/Income ratio: Not calculated Credit score: 640-660 (Oct-2009) Current / open credit lines: 9 / 8 Employment status: Part-time employee Now delinquent: 0 Total credit lines: 15 Length of status: 3y 7m Amount delinquent: $0 Revolving credit balance: $5,938 Occupation: Sales - Retail Public records last 12m / 10y: 0/ 0 Bankcard utilization: 51% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: flamenco6 Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description credit card debt Purpose of loan:This loan will be used to?help consolidate my debt and get rid of it as soon as possible.?My financial situation:I have?5 credit cards I will be wanting to pay off. chase- currently have a 900.00 balancebank of america- currently have 1,950.00 balance. citibank visa- currently have?400.00 balance. american express- currently have 1,250.00 balance. rbs mastercard- currently have 2,900.00 balance. I do have one student loan from sallie mae that I'm paying off from college. I have about 700.00 left on the loan. I pay about 52.00 a month and have never been late on a payment. I'm currently trying to not go out as much and stay home to help have extra money. I'm trying to put 100 dollars a week aside to help pay off my bills. I'm also not going to college for 2 semesters to help pay off my debt and trying to get financial aid since I will be 24 next year and able to claim myself as a independent. Hope this answers your questions.Monthly net income: $ 1200.00Monthly expenses: $ ??Housing: $ 0??Insurance: $ 0- car insurance already paid for the 6 month premium??Car expenses: $50??Utilities: $ 0??Phone, cable, internet: $ 60??Food, entertainment: $ 120.00??Clothing, household expenses $ 50.00??Credit cards and other loans: $ 400.00??Other expenses:? about $100 (studen loan payment, gym membership, and themepark membership) Information in the Description is not verified. Borrower Payment Dependent Notes Series 430773 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 25.53% Starting borrower rate/APR: 26.53% / 28.86% Starting monthly payment: $608.60 Auction yield range: 11.27% - 25.53% Estimated loss impact: 10.63% Lender servicing fee: 1.00% Estimated return: 14.90% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: May-1993 Debt/Income ratio: 24% Credit score: 660-680 (Oct-2009) Current / open credit lines: 7 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 36 Length of status: 2y 2m Amount delinquent: $0 Revolving credit balance: $18,803 Occupation: Executive Public records last 12m / 10y: 0/ 1 Bankcard utilization: 80% Stated income: $100,000+ Delinquencies in last 7y: 15 Homeownership: No Inquiries last 6m: 0 Screen name: pghgator Borrower's state: Florida Borrower's group: BORROWERS - Free instant Listings - LARGEST GROUP Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay off auto/credit debt Purpose of loan:This loan will be used to??Paying off 2007 Toyota Camry $439 per month ($7700) and 2 credit cards (I only have 4).? This will allow me to pay off the 2 remaining smaller cards within 90 days?leaving me with only 1 car payment and?a couple of small cards less than $2000 to pay off on each.? My goal is to be free of the CC card debt by year end and have the 07?Toyota (35000 miles) as real collateral.???My financial situation:I am a good candidate for this loan because?wife and myself are employed full time with safe jobs.? I manage commercial real estate (new project now in lease up) and she is a teacher (tenured, so cannot be laid off).? I am also a prosper lender for more than two years.? The public record and?delinquency numbers are the result of a BK filing in 2003.? BK was filed?when I lost my job after having back surgery.??If you look closer you will see that I am current on all bills and have been since the BK filing and that my DTI is only 24% which is very good and shows I can handle the payments.??So the Experian summary is?deceiving.? My credit score would be much higher except for the CC margins.? As with most everyone in this economy, I?am trying to remove myself from the Credit card game as?each of my cards started at 7-8% and are now in the 14-15% range.? This loan will also be on auto withdrawal.? I would expect?to pay this off before the 36 months.?Monthly net income: Approx. $ $7,500.00Monthly expenses:
